United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                    January 31, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-20345
                           Summary Calendar


                         RICHARD CORREA, SR.,

                                                Plaintiff-Appellant,

                                versus

           DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
     CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION;
      CYNTHIA A. POPP; RICHARD C. THALER; ROBERT H. QUADA,

                                                Defendants-Appellees.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (4:03-CV-3934)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Richard Correa, Sr., Texas prisoner #1084369, appeals, pro se,

the dismissal of his civil rights complaint for failure to state a

claim upon which relief may be granted, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). This action arises out of the temporary seizure

from Correa of the portable programmer for his implanted pulse

generator.     Correa contends the district court erred by dismissing

(1) his retaliation claims under the Americans with Disabilities



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Act, 42 U.S.C. §§ 12101-12213 (ADA), and the Rehabilitation Act, 29

U.S.C. §§ 791-794e (RA); (2) his due process and equal protection

claims; and (3) his deliberate indifference claims against Thaler

and Popp.

     Correa did not state a viable retaliation claim because he did

not allege defendants retaliated against him for engaging in a

protected activity.        See Seaman v. CSPH, Inc., 179 F.3d 297, 301

(5th Cir. 1999).         Because Correa did not allege he was treated

differently from similarly situated prisoners or that defendants

engaged in purposeful discrimination to harm an identifiable group,

his complaint failed to state an equal protection claim upon which

relief may be granted.        See Wheeler v. Miller, 168 F.3d 241, 252

(5th Cir. 1999); Johnson v. Rodriguez, 110 F.3d 299, 306-07 (5th

Cir.), cert denied, 522 U.S. 995 (1997).

     Correa did not allege his freedom from restraint was curtailed

by defendants; therefore, he did not allege they infringed upon a

protected liberty interest.          See Sandin v. Conner, 515 U.S. 472,

484 (1995).       And, because Texas law provides an adequate post-

deprivation remedy for the unlawful taking of property, Correa’s

complaint   did    not   state   a   viable   due   process   claim   for   the

infringement of a protected property interest.                See Cathey v.

Guenther, 47 F.3d 162, 164 (5th Cir. 1995); Sheppard v. La. Bd. of

Parole, 873 F.2d 761, 763 (5th Cir. 1989) (citing Hudson v. Palmer,

468 U.S. 517, 533-35 (1984)).        Accordingly, Correa’s complaint did

                                       2
not state a due process claim upon which relief may be granted.

See Blackburn v. City of Marshall, 42 F.3d 925, 935 (5th Cir.

1995).

     Because Correa did not allege Thaler was personally involved

in a constitutional deprivation, his complaint did not state a

viable deliberate indifference claim against Thaler. See Thompkins

v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987).   His contention that

Thaler was sufficiently personally involved in a constitutional

deprivation pursuant to 42 U.S.C. §§ 1985- 1986 is without merit

because he did not allege that Thaler’s actions were motivated by

racial or class-based invidiously discriminatory animus. See Bradt

v. Smith, 634 F.2d 796, 801-02 (5th Cir. Unit A Jan. 1981).

     Although Correa alleged facts showing Popp was aware of facts

from which she could draw the inference that a substantial risk of

harm existed, he did not allege facts showing Popp actually drew

that inference.   This is, therefore, insufficient to state a claim

for deliberate indifference.   See Farmer v. Brennan, 511 U.S. 825,

837 (1994). Furthermore, as the interruption of Correa’s treatment

was brief, any pain Correa suffered as a result of the interruption

was insufficient to establish a constitutional violation.        See

Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992).

     The district court’s dismissal of Correa’s complaint counts as

a strike for purposes of 28 U.S.C. § 1915(g).       See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      Correa is cautioned

                                 3
that, if he accumulates three strikes, he may not proceed in forma

pauperis   in   any    civil   action       or   appeal   filed    while     he   is

incarcerated or detained in any facility, unless he is under

imminent   danger     of   serious    physical     injury.        See   28   U.S.C.

§ 1915(g).

                                     AFFIRMED, SANCTION WARNING ISSUED




                                        4